Case 1:20-cv-08019-PAE Document 11 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARIE SPENCER,

Plaintiff, 20 Civ. 8019 (PAE)
-V-
NOTICE OF
C. R. BARD, INC. et al, TELEPHONE
CONFERENCE
Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court thanks counsel for their status report, see Dkt. 10. The Court wishes to hold a
telephonic case-management conference with counsel to discuss the proposed scheduling order,
A telephone conference is hereby scheduled for October 14, 2020 at 3 p.m. The parties should
call into the Court’s dedicated conference line at (888) 363-4749, and enter Access Code 468-
4906, followed by the pound (#) key. Counsel are directed to review the Court’s Emergency
Individual Rules and Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-
paul-engelmayer, for the Court’s procedures for telephonic conferences and for instructions for
communicating with chambers.

All conferences with the Court are scheduled for a specific time; there is no other matter

scheduled for that time, and counsel are directed to appear promptly.

Cul NE nly,

PAUL A. ENGELMAYER
United States District Judge

SO ORDERED.

Dated: October 8, 2020
New York, New York
